*159MEMORANDUM ***
Ronald Hansen appeals the district court’s summary judgment in favor of Clark County for claimed violations of Title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act (ADEA), and 42 U.S.C. § 1983. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review the district court’s grant of summary judgment de novo, Davis v. Team Elec. Co., 520 F.3d 1080, 1088 (9th Cir.2008), and we affirm.
The district court properly granted summary judgment on Hansen’s Title VII and ADEA claims because Hansen has not raised a genuine issue of material fact that the County’s proffered reasons for its employment decision were a pretext for discrimination. See Diaz v. Eagle Produce Ltd. P'ship, 521 F.3d 1201, 1212 (9th Cir.2008); Cornwell v. Electra Cent. Credit Union, 439 F.3d 1018, 1028 (9th Cir.2006). This failure to establish intentional discrimination under Title VII and the ADEA eviscerates his § 1983 claims based on the same conduct. See Sischo-Nownejad v. Merced Cmty. Coll. Dist., 934 F.2d 1104, 1112 (9th Cir.1991).
We decline Hansen’s invitation to address his state law claim of negligent supervision. The district court did not abuse its discretion by dismissing the pendent state law claim once it had granted summary judgment on all federal claims. See 28 U.S.C. § 1367(c)(3); Moore v. Kayport Package Express, Inc., 885 F.2d 531, 537 (9th Cir.1989).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.